 Case 2:18-cv-13710-AJT-EAS ECF No. 1 filed 11/29/18   PageID.1   Page 1 of 9




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS LOCAL UNION
NO. 252 PENSION PLAN, ELECTRICAL        Case No. 18-13710
WORKERS LOCAL NO. 252 HEALTH &
WELFARE PLAN, INTERNATIONAL             Hon. _______________
BROTHERHOOD OF ELECTRICAL WORKERS
LOCAL UNION NUMBER 252 DEFINED
CONTRIBUTION/401(K) PLAN, ELECTRICAL
WORKERS LOCAL NUMBER 252 APPRENTICE
SCHOOL PLAN, INTERNATIONAL
BROTHERHOOD OF ELECTRICAL WORKERS
LOCAL UNION 252 JOINT APPRENTICE
TRAINING FUND, INTERNATIONAL
BROTHERHOOD OF ELECTRICAL WORKERS
LOCAL 252 LABOR MANAGEMENT COOPERATION
FUND, and INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS LOCAL UNION NO. 252,

           Plaintiffs,                                 COMPLAINT

v.

APPLE CURRENT CO.,
a Michigan corporation,

          Defendant.
__________________________________________________________________
Joy M. Glovick (P66961)
Thomas D. Luczak (P34537)
Conlin, McKenney & Philbrick, P.C.
Attorneys for Plaintiffs
350 South Main Street, Suite 400
Ann Arbor, Michigan 48104-2131
(734) 761-9000
__________________________________________________________________
 Case 2:18-cv-13710-AJT-EAS ECF No. 1 filed 11/29/18      PageID.2    Page 2 of 9




                                 COMPLAINT

      Plaintiffs, by their attorneys, Conlin, McKenney & Philbrick, P.C., state the

following for their Complaint against the above-named Defendants:

                        JURISDICTION AND VENUE

      1.    Plaintiffs International Brotherhood of Electrical Workers Local Union

No. 252 Pension Plan, Electrical Workers Local No. 252 Health & Welfare Plan,

International Brotherhood of Electrical Workers Local Union Number 252 Defined

Contribution/401(k) Plan, Electrical Workers Local Number 252 Apprentice School

Plan, and International Brotherhood of Electrical Workers Local Union 252 Joint

Apprentice Training Fund (collectively, the “ERISA Plans”) are multiemployer

employee benefit plans established by collective bargaining and administered

pursuant to the Employee Retirement Income Security Act of 1974 (“ERISA”), 29

U.S.C. §1001 et. seq, which are administered in Washtenaw County, Michigan.

      2.    Plaintiff International Brotherhood of Electrical Workers Local 252

Labor Management Cooperation Fund (“Plaintiff LMCF”) is a trust fund established

pursuant to collective bargaining and administered pursuant to the Labor

Management Relations Act of 1947 (“LMRA”), 29 U.S.C. §141 et. seq., which is

administered in Washtenaw County, Michigan.

      3.    Plaintiff International Brotherhood of Electrical Workers Local Union

252 (“Plaintiff IBEW”) is a “labor organization” as defined in the LMRA at 29
                                       2
 Case 2:18-cv-13710-AJT-EAS ECF No. 1 filed 11/29/18          PageID.3    Page 3 of 9




U.S.C. §152, which has its principal place of business in Washtenaw County,

Michigan. (The ERISA Plans, Plaintiff LMCF and Plaintiff IBEW are collectively

referred to herein as “Plaintiffs”.)

      4.     Defendant Apple Current Co. (“Apple Current”) is a Michigan

corporation that has its office at 13600 Luick Drive, Chelsea, Michigan.

      5.     Apple Current’s business is in an “industry affecting commerce” as that

term is defined in the LMRA at 29 U.S.C. §142 and by ERISA at 29 U.S.C. §1002.

      6.     Jurisdiction is properly within this Court pursuant to the LMRA (29

U.S.C. §185) and ERISA (29 U.S.C. §1132), this being a suit to enforce provisions

of a collective bargaining agreement.

                                         COUNT I
                                       Breach of CBA

      7.     Plaintiffs incorporate by reference Paragraphs 1 through 6 of this

Complaint.

      8.     During all periods of time relevant to this action, a collective bargaining

agreement known as the “Inside Wireman Agreement” between the South Central

Division of the Michigan Chapter of the National Electrical Contractors Association

and Local Union #252 of the International Brotherhood of Electrical Workers (the

“CBA”) was in effect. A copy of the excerpts from the CBA that are relevant to this

matter are attached hereto as Exhibit 1.

                                            3
 Case 2:18-cv-13710-AJT-EAS ECF No. 1 filed 11/29/18       PageID.4   Page 4 of 9




      9.    The CBA covers certain electrical contracting work in the “normal

construction labor market,” which is defined by the CBA as all of Washtenaw and

Jackson Counties, plus Unadilla, Putnam, Hamburg and Green Oak Townships in

Livingston County, as well as Onondaga, Leslie, Stockbridge and Bunkerhill

Townships in Ingham County (the “Covered Work”).

      10.   During all periods of time relevant to this action, Apple Current was

and is bound by the CBA pursuant to a Letter of Assent signed by it on May 30,

2017, a copy of which is attached hereto as Exhibit 2.

      11.   Pursuant to the CBA, Apple Current was and is obligated to pay fringe

benefit contributions to Plaintiffs for each month in which workers performed

Covered Work on Apple Current’s behalf.

      12.   Pursuant to the CBA, Apple Current was and is obligated to file its

completed monthly fringe benefit report (on the standardized form provided by

Plaintiff IBEW’s Fringe Benefit Funds Office) and the related fringe benefit

contributions to Plaintiff IBEW’s Fringe Benefit Funds Office on or before the 18th

day of the month following each month in which workers performed Covered Work

on Apple Current’s behalf, subject to certain extensions if the 18th day falls on a

weekend or legal holiday.

      13.   The fringe benefit reports due from Apple Current are required to

provide the names of all workers who performed Covered Work on Apple Current’s
                                        4
 Case 2:18-cv-13710-AJT-EAS ECF No. 1 filed 11/29/18           PageID.5    Page 5 of 9




behalf during the period covered by the report, the hours worked by such workers

and other information that allows the calculation of the fringe benefit contributions

due from Apple Current to the Plaintiffs under the CBA.

      14.    Apple Current employed one or more workers who performed Covered

Work from March 1, 2017 to October 30, 2018, and therefore Apple Current was

and is obligated to file its monthly fringe benefit reports and to pay the fringe benefit

contributions due under those reports to the Plaintiffs for each of the above periods.

      15.    Pursuant to the CBA, when fringe benefit reports and/or fringe benefit

contributions are not provided to Plaintiffs in a timely manner, Plaintiffs are entitled,

in addition to the fringe benefit contributions, to liquidated damages calculated at

the rate of 1% of the amount of the overdue fringe benefit contributions per day for

each of the first 10 days, and at the rate of 20% if the fringe benefit contributions are

30 or more days overdue.

      16.    In April, May, and June 2017, respectively, Apple Current submitted

its fringe benefit reports for those months, and such reports reported that no workers

performed any Covered Work on Apple Current’s behalf during the months of

March, April, and May, 2017, respectively, and Apple Current made no fringe

benefit contributions for those months.

      17.    Apple Current did not file any of the monthly fringe benefit reports

required under the CBA and as described in Paragraphs 12 and 13, in the months of
                                       5
 Case 2:18-cv-13710-AJT-EAS ECF No. 1 filed 11/29/18       PageID.6    Page 6 of 9




July 2017 through May 2018, with respect to workers performing any Covered Work

on Apple Current’s behalf during the months of June 2017 through April 2018, and

Apple Current made no fringe benefit contributions for those months.

      18.   In June, July, August, September, October and November, 2018,

respectively, Apple Current submitted its fringe benefit reports for those months,

and such reports reported that no workers performed any Covered Work on Apple

Current’s behalf during the months of May, June, July, August, September, and

October, 2018, respectively, and Apple Current made no fringe benefit contributions

for those months.

      19.   On May 17, 2018, the Labor Management Committee established by

Section 1.05 of the CBA and functioning as authorized by Sections 1.06 and 1.07 of

the CBA determined that workers had performed Covered Work on Apple Current’s

behalf during the months of March 2017 through April 2018.

      20.   The Labor Management Committee’s May 17, 2018 determination of

the performance of work described in Paragraph 20 was not reported by Apple

Current on any monthly fringe benefit reports required under the CBA and as

described in Paragraphs 12 and 13, for the months of March 2017 through April

2018, and Apple Current made no fringe benefit contributions for those months.




                                        6
 Case 2:18-cv-13710-AJT-EAS ECF No. 1 filed 11/29/18        PageID.7   Page 7 of 9




      21.    Pursuant to the CBA, Plaintiffs are entitled to audit Apple Current’s

payroll records at Apple Current’s expense, and are further entitled to recover their

actual attorney fees and costs incurred in enforcing the terms of the CBA.

      22.    The trustees of the International Brotherhood of Electrical Workers

Local Union No. 252 Pension Plan, Electrical Workers Local No. 252 Health &

Welfare Plan, and the International Brotherhood of Electrical Workers Local Union

Number 252 Defined Contribution/401(k) Plan, after receiving being notified of the

Labor Management Committee’s May 17, 2018 determination of the performance

of work described in Paragraph 20, determined during their June 19, 2018 meeting

that the firm of Polk and Associates perform a payroll audit authorized by Section

4.05(9)F. of the CBA on Apple Current.

      23.      As set forth on an October 2, 2018 letter from the law firm of Conlin,

McKenney & Philbrick, P.C., a copy of which is attached hereto as Exhibit 3,

representatives of Polk and Associates unsuccessfully attempted to contact Apple

Current several times to schedule the payroll audit, beginning on September 3, 2018

through September 13, 2018.

      24.    As set forth on an October 2, 2018 letter from the law firm of Conlin,

McKenney & Philbrick, P.C., a copy of which is attached hereto as Exhibit 3, Apple

Current was requested to submit to a payroll audit.


                                         7
 Case 2:18-cv-13710-AJT-EAS ECF No. 1 filed 11/29/18         PageID.8   Page 8 of 9




        25.   Apple Current has not responded to the October 2, 2018 letter from the

law firm of Conlin, McKenney & Philbrick, P.C., a copy of which is attached hereto

as Exhibit 3.

        26.   By failing to submit to the payroll audit, Apple Current has breached

the terms of the CBA, and has further breached the terms of the CBA to the extent

the payroll audit determines that Apple Current should have filed reports and made

contributions for work performed on behalf of Apple Current which was Covered

Work for purposes of the CBA during the months of March 2017 through October

2018.

        27.   As a direct result of Apple Current’s breach of the CBA, Plaintiffs have

suffered damages equal to the contributions due from Apple Current for the months

of March 2017 through October 2018, to the extent determined by the payroll audit

which is being sought hereunder, and the contractual liquidated damages assessed

on the contributions due for those months.

        28.   Plaintiffs will suffer additional damages equal to the attorney fees and

costs incurred by Plaintiffs in collecting the amounts due to them from Apple

Current under the CBA.

        29.   Plaintiffs have requested that Apple Current cure its breach of the

CBAs, but Apple Current has failed or refused to do so.


                                          8
 Case 2:18-cv-13710-AJT-EAS ECF No. 1 filed 11/29/18         PageID.9   Page 9 of 9




      WHEREFORE, Plaintiffs request entry of an Order against Apple Current

providing:

      (A)    Apple Current submit to the payroll audit by Plaintiffs’ accountants
             which is described in the attached October, 2018 letter from Plaintiffs’
             attorneys to Apple Current for the months of March 2017 through
             October 2018;

      (B)    Apple Current pay any contributions due to the Plaintiffs for the months
             of March 2017 through October 2018, to the extent such contributions
             are determined to be due by the payroll audit which is being sought
             hereunder, and the contractual liquidated damages assessed on the
             contributions due for those months;

      (C)    Apple Current pay Plaintiff for all costs and expenses incurred by
             Plaintiffs in performing the audit and seeking the relief sought by
             Plaintiffs hereunder, including attorney fees and all professional fees
             charged by Plaintiffs’ accounting firm performing the audit; and

      (D)    Grant such other and further relief as is just and proper, including
             granting Plaintiffs the ability to amend this complaint to the extent the
             payroll audit which is being sought hereunder provides evidence of
             further breaches of the CBA, violations of ERISA, breach of fiduciary
             duty under ERISA, and/or violations of the Michigan Builders Trust
             Fund Act.


                                       /s/ Joy M. Glovick
                                       Conlin, McKenney & Philbrick, P.C.
                                       Attorneys for Plaintiffs
                                       350 South Main Street, Suite 400
                                       Ann Arbor, Michigan 48104-2131
                                       (734) 761-9000
                                      glovick@cmplaw.com
                                       (P66961)
Dated: November 29, 2018


                                          9
